Order entered March 2, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                     No. 05-19-01284-CV

                   IN RE VENATOR MATERIALS, PLC, Relator

                  On Appeal from the 134th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-02030

                                        ORDER
                      Before Justices Bridges, Osborne, and Carlyle

       Before the Court is relators’ unopposed motion to abate this proceeding,

pending issuance of the mandate in a related appeal, cause number 05-19-01177-

cv, the “Related Appeal.” Relators explain they request abatement so as to allow

those parties over whom this Court determined jurisdiction existed1 to transfer this

proceeding to the Beaumont Court of Appeals once the underlying proceeding is

transferred to Montgomery County.



1
 In the Related Appeal, this Court determined jurisdiction existed over the Huntsman Corporation,
Huntsman International LLC, and Huntsman (Holdings) Netherlands B.V. (collectively, the “Huntsman
Appellants”). We determined jurisdiction did not exist over Venator Materials PLC, Simon Turner, Kurt
Ogden, Stephen Ibbotson, and Russ Stolle (collectively, the “Venator Appellants”).
                                                 1
      We GRANT the motion. To ensure proper disposition of this proceeding, we

ORDER, within fifteen days of the issuance of the mandate in the Related

Appeal, the Venator Appellants to file a motion to dismiss this proceeding, and the

Huntsman Appellants to file, in accordance with the procedure stated in Miles v.

Ford Motor Co., 914 S.W.2d 135, 137 n.2 (Tex. 1995), their motion to transfer.

      We ABATE the appeal pending further order of the Court.




                                            /David L. Bridges/
                                            DAVID L. BRIDGES
                                            JUSTICE




                                        2